DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims thereby overcoming the previous rejections.  Support for the amended and new claims is found in the original filing; no new matter is presented.
Additional search and consideration has been conducted and allowable subject matter has been identified as below set forth.
Election/Restrictions
Claims 7-14, 19-22 and 25-28 are allowable. The restriction requirement as to Species A (support other than electrode/battery) or Species B (electrode/battery) , as set forth in the Office action mailed on 4/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 15-18 and 23-24 directed to method invention non-elected without traverse.  Accordingly, claims 15-18 and 23-24 have been cancelled.  
(The examiner notes the method claims of claims 15-18 and 23-24 do not recite limitations which will necessarily result in the claimed allowable subject matter.)
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-18 and 23-24 are cancelled.
Allowable Subject Matter
Claims 7-14, 19-22 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has also reviewed prior art Noguchi et al (US 10,137,665) having a common assignee/inventor published after the effective filing date of the instant application and teaching (but not claiming) some of the instant claim limitations.  This patent possesses an effective filing date after the instant application as such is not cited as the basis of a rejection under 102(a)(1)(2).  The closest prior art Kase et al (EP 1705027) and LaRue .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 disclosing art having various porous films/membranes discussion surface roughness but not possessing the instantly claimed features in ranges which meet/overlap as combined in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759